945 So. 2d 539 (2006)
Timothy ROBINSON, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-5042.
District Court of Appeal of Florida, First District.
November 28, 2006.
Rehearing Denied January 8, 2007.
Timothy Robinson, pro se, Petitioner.
No appearance for Respondent.
PER CURIAM.
The petition for writ of certiorari is dismissed as untimely insofar as petitioner seeks review of the circuit court's orders of May 1, 2006, and June 22, 2006. The petition is timely for review of the orders issued on August 29, 2006, but fails to demonstrate a departure from the essential requirements of law as to those orders. Accordingly, the petition is dismissed in part and denied on the merits in part.
*540 PETITION DISMISSED IN PART AND DENIED IN PART ON THE MERITS.
BROWNING, C.J., KAHN, and DAVIS, JJ., concur.